                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

DONALD COOK JR.,                                )
                                                )
              Plaintiff,                        )
                                                )
v.                                              )    Case No. 2:18cv892-GMB
                                                )
                                                )    [wo]
BRUNSON NICHOLS CONSTRUCTION                    )
CO., INC.,                                      )
                                                )
              Defendant.                        )

                                          ORDER

       This cause is before the court on a Joint Motion to Approve the Settlement

Agreement and to Dismiss Action with Prejudice. Doc. 11.

       Pursuant to 28 U.S.C. § 636(c) and Federal Rule of Civil Procedure 73, the parties

have consented to the jurisdiction of the undersigned United States Magistrate Judge. Docs.

13 & 14. Upon review of the Joint Motion to Approve the Settlement Agreement (Doc.

11), and the Settlement Agreement submitted to the court (Doc. 11-1), this court is of the

opinion that there are bona fide disputes over provisions of the Fair Labor Standards Act,

29 U.S.C. § 201, et seq. (“FLSA”), and that the settlement is a fair and reasonable resolution

of such bona fide disputes and should be approved by this court. See Lynn’s Food Stores,

Inc. v. United States, 679 F.2d 1350, 1355 (11th Cir. 1982).

       Therefore, it is hereby ORDERED as follows:

       1.     The Joint Motion to Approve the Settlement Agreement and to Dismiss

Action with Prejudice (Doc. 11), is GRANTED, and all claims in this action are
DISMISSED with prejudice.

      2.     The Clerk of the Court is DIRECTED to enter this document as a final

judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

      Done this 20th day of December, 2018.
